DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2010/0030220 (“Truckai”) in view of U.S. Publication No. 2009/0062808 (“Wolf”).
Regarding Claim 11, Truckai discloses a method of delivering a material (e.g. bone cement) to a body part through a syringe (Fig. 5), the method comprising:
Receiving an indication to initiate a delivery of the material (i.e. the signal from actuation switch 212 – Par. 64);
Receiving, by the controller, a first indicated time (see Par. 90, 91, i.e. a “time zero” which is “needed for setting the algorithms in the controller 145 for controlling applied energy and the cement flow rate”);
Determining, by a controller (145), a pressure to exert based on the received first indicated time and a stored function of a change in a physical property of the material over time (see Par. 57, 62, 68, 85, 91, 92, 118, 119, 126 – see especially 240, 250, and Fig. 9);
Exerting the determined pressure on a plunger (200’) of the syringe to deliver the material to the body part at a target flow rate (Par. 57, 62, 91, 92, 118, 119, 126).
Truckai explicitly recites the controller and control algorithm (see e.g. Par. 119) may be used for “controlling the driving force applied to the flow of bone cement which may benefit from adjustments based on the bone cement viscosity” (Par. 126) AND explicitly recognizes that viscosity, even when energy is applied, is still time dependent (see especially 250 compared with 240;see also the rapid increase in viscosity shown in 260 prior to reaching the substantially constant viscosity plateau; see also Fig. 9, Par. 85 which presents a time-dependent variable viscosity with several slopes). Use of this “algorithm” is in contrast with an embodiment that accounts for “unanticipated” changes in viscosity via a sensor arrangement (290; see Par. 92). Rather the predictive algorithm takes into account at least impedance values of the PTCR (i.e. a temperature dependent variable – Par. 55) along with a “selected working time” (Par. 73, 74 and 93) to modulate the applied thermal energy dependent on the determined working time need. 
Truckai fails to explicitly indicate that the controller continues to monitor a change in time since “time zero” to be receive a “second indicated time” for adjusting the pressure on the plunger based thereupon, in accordance with the stored function/algorithm, to enable controlled delivery of the material at the target flow rate. However, Wolf discloses that in such bone cements “viscosity may be predicted as a function of temperature and reaction time as known in the art” (Par. 9). As such, given that Truckai establishes that predictable, known time-viscosity curves can be “selected” for (see Fig. 7, 8B, 9, 10, 14, 15) and that instant viscosity can be used to determine the proper application force to the delivery plunger to ensure a desired target rate (Par. 126), it would have been obvious for a person having ordinary skill in the art at the time the invention was made to further use elapsed time since time zero (i.e. a second indicated time) as an input variable for the control algorithm, as disclosed by Wolf, to ensure that not only is applied temperature accounted, but also time since mixing – particularly when the selected time-viscosity curve is selected to be a variable curve (see 250, Fig. 9), so as to improve the accuracy of the algorithm.
Regarding Claim 12, Truckai discloses receiving input from a delivery initiation element (i.e. control 140, 145) that indicates the target flow rate at a certain time (Par. 55, 57,  92, 96, 123, 124, 136, 138); and
Identifying a corresponding pressure for the target flow rate based on a state of a property of the material at the certain time and applying the corresponding pressure to achieve the target flow rate (Par. 57, 136, 138) – i.e. the system, when controlled based upon a target flow rate which can be either ‘substantially constant’ or constant over target, time dependent intervals, determines the necessary pressure of the operating system based upon the control algorithm, which include any of various properties of the material at the certain time, e.g. temperature, viscosity, chemical composition…etc.
Regarding Claim 13, Truckai, obviates a stored function which associates a change in viscosity of the material over time (see e.g. the time-viscosity curves disclosed by Truckai as being part of the control algorithm; see also Wolf, Par. 9 which explicitly suggests using “reaction time”, i.e. time elapsed since mixing at time zero to predict a viscosity of the bone cement).
Regarding Claim 14, Truckai discloses adjusting the pressure comprises adjusting the pressure with time based on the stored function, which is non-linear and corresponds to a change in viscosity of the material over time (see e.g. Fig. 9).
Regarding Claim 15, Truckai discloses that adjusting the pressure may include keeping the target flow rate “substantially” constant during the controlled delivery of the material to the body part (Par. 136 – whereby the genus of “substantially constant” obviates configurations which are truly constant based upon a clear desire to implement a “constant” target and the obviousness of ranges as established by current jurisprudence, see MPEP 2144).
Regarding Claim 16, Truckai discloses terminating the exerting of pressure when at least as certain time threshold is reached (i.e. the achievement of treatment intervals and/or the cessation of the procedure (Par. 71).
Regarding Claim 18, Truckai discloses that adjusting is further based on real-time information received from a sensor coupled to the syringe (see e.g. Par. 87, i.e. sensor 270; see also Par. 92, i.e. sensor 290 where it is understood that the algorithm of modified Truckai includes both a predictive function as well as means to account for “unanticipated” viscosity changes). 
Regarding Claim 19, Examiner first notes the breadth of the claims and notes that the claim does not particularly suggest a specific order to the steps or tie the steps together. So while, Examiner does believe that Applicant intended to link to two steps together, no such specific link is required. Therefore, the claim could be met by the terminating of controlled delivery of Truckai in accordance with completion of the procedure as well as the negative pressure step which is provided before treatment has commenced to load the syringe with the bone cement to ready it for use.
Regarding Claim 20, Examiner submits that there inherently exists a “lag-time” between any pressure adjustments made to the system of Truckai and upon the occurrence of an event and when the indication to initiate the delivery of material is received based upon the physical limits of the controller processing rates, time for signals to propagate, sensor sample delay…etc.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2010/0030220 (“Truckai”) in view of U.S. Publication No. 2009/0062808 (“Wolf”) as applied above, and further in view of U.S. Publication No. 2009/0157040 (“Jacobsen”).
Regarding Claim 17, Truckai, inclusive to modification, discloses the invention substantially as claimed except that the controller is configured for volume based limited control of the bone cement, i.e. determining when a target volume of material has been delivered using real-time analysis based on a delivery time of then material and terminating the delivery step (RE: the exerting of pressure) when the certain volume of material has been delivered. However, Wolf discloses related bone cement delivery controllers which can be configured to control the duration of the delivery step by feedback including a real-time calculated delivered volume (Par. 99, 101). Examiner submits that calculating volume (e.g. cc) based upon time (e.g. min) and flow rate (e.g. volume per unit time measured in cc/min – see Par. 137, Truckai) is merely one obvious formula which the skilled artisan would know to be useful for calculating volume based upon two other known values, i.e. flow rate and elapsed time as measured by a timer – see e.g. Jacobsen, Par. 49).
It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the controller of the invention of Truckai to include a settable volume parameter for ceasing the delivery of bone cement after a target volume of bone cement has been delivered using real-time determination of volume, as disclosed by Wolf, whereby it would have been obvious for a person having ordinary skill in the art at the time the invention was made to calculate volume based upon delivery time of the material and the flow rate as is known in the art, see e.g. Jacobsen.
Claim(s) 11-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2010/0030220 (“Truckai”) in view of U.S. Publication No. 2009/0221986 (“Wang 2”).
Regarding Claim 11, Truckai discloses a method of delivering a material (e.g. bone cement) to a body part through a syringe (Fig. 5), the method comprising:
Receiving an indication to initiate a delivery of the material (i.e. the signal from actuation switch 212 – Par. 64);
Receiving, by the controller, a first indicated time (see Par. 90, 91, i.e. a “time zero” which is “needed for setting the algorithms in the controller 145 for controlling applied energy and the cement flow rate”);
Determining, by a controller (145), a pressure to exert based on the received first indicated time and a stored function of a change in a physical property of the material over time (see Par. 57, 62, 68, 85, 91, 92, 118, 119, 126 – see especially 240, 250, and Fig. 9);
Exerting the determined pressure on a plunger (200’) of the syringe to deliver the material to the body part at a target flow rate (Par. 57, 62, 91, 92, 118, 119, 126).
Truckai discloses that in some instances a sensor (290) can be used (Par. 92) to calculate the instant viscosity at any given time to account for “unanticipated” increases in viscosity, whereby the controller can adjust the flow rate “in intervals” suggesting a time dependent parameter for consideration (Par. 124). However, Truckai fails to explicitly recite that this control function includes particular reliance on a “second indicated time”. However, Wang 2 discloses that viscosity of medicinal injectates is known to be a dynamic physical property which changes over time – particularly related to a change in temperature – (Par. 5). To compensate for these changes in viscosity Wang 2 discloses that operations of the infusion pump (Fig. 1) may be adjusted to ensure that the actual flow rate matches the desired flow rate (Abstract) by receiving a first indicated time and determining the operation of the pump based thereupon via a stored function of a change in a physical property of the material over time to achieve the target flow rate followed by making additional changes as the viscosity of the fluid changes over time to receive a second indicated time and adjusting the operation of the pump based thereupon via the stored function to maintain the target flow rate irrespective of the change in viscosity experience over time (see Par. 118-128 – i.e. a first indicated time - t1 to t2 is used to determine the viscosity at a first measurement interval and a second indicated time – tn-1 to tn is used to determine the viscosity at a second measurement interval such that the operation of the pump can be dynamically adjusted in accordance with the observed change in viscosity over successive time intervals in accordance with the supplied formulas/functions accounting for the change in viscosity of the material over time).
It would have been obvious for a person having ordinary skill in the art at the time the invention was made to modify the control function (Par. 92) of Truckai to perform measurements over successive time intervals (i.e. first, second, third…etc. indicated times) and compare the change in the measured value over those time intervals, as disclosed by Wang 2, in order to ensure that any momentary spike or anomalous data value of the sensor arrangement does not induce an unnecessary adjustment to the application force lead to an improper and unnecessary dispensing rate change.
Regarding Claim 12, Truckai discloses receiving input from a delivery initiation element (i.e. control 140, 145) that indicates the target flow rate at a certain time (Par. 55, 57,  92, 96, 123, 124, 136, 138); and
Identifying a corresponding pressure for the target flow rate based on a state of a property of the material at the certain time and applying the corresponding pressure to achieve the target flow rate (Par. 57, 136, 138) – i.e. the system, when controlled based upon a target flow rate which can be either ‘substantially constant’ or constant over target, time dependent intervals, determines the necessary pressure of the operating system based upon the control algorithm, which include any of various properties of the material at the certain time, e.g. temperature, viscosity, chemical composition…etc.
Regarding Claim 13, Truckai, alone or as modified in view of Wang 2, discloses the stored function associates a change in viscosity of the material over time (see e.g. the time-viscosity curves disclosed by Truckai as being part of the control algorithm; see also Wang 2 which provides for time dependent measurements over measurement intervals to determine a change in viscosity over time based upon sensor information).
Regarding Claim 14, Truckai dislcoses adjusting the pressure comprises adjusting the pressure with time based on the stored function, which is non-linear and corresponds to a change in viscosity of the material over time (see e.g. Fig. 9).
Regarding Claim 15, Truckai discloses that adjusting the pressure may include keeping the target flow rate “substantially” constant during the controlled delivery of the material to the body part (Par. 136 – whereby the genus of “substantially constant” obviates configurations which are truly constant based upon a clear desire to implement a “constant” target and the obviousness of ranges as established by current jurisprudence, see MPEP 2144).
Regarding Claim 16, Truckai discloses terminating the exerting of pressure when at least as certain time threshold is reached (i.e. the achievement of treatment intervals and/or the cessation of the procedure (Par. 71).
Regarding Claim 18, Truckai discloses that adjusting is further based on real-time information received from a sensor coupled to the syringe (see e.g. 87 – see also the sensor arrangements in Wang 2 used to determine viscosity – see above – the instant claim being permissive to such a consideration).
Regarding Claim 19, Examiner first notes the breadth of the claims and notes that the claim does not particularly suggest a specific order to the steps or tie the steps together. So while, Examiner does believe that Applicant intended to link to two steps together, no such specific link is required. Therefore, the claim could be met by the terminating of controlled delivery of Truckai in accordance with completion of the procedure as well as the negative pressure step which is provided before treatment has commenced to load the syringe with the bone cement.
Regarding Claim 20, Examiner submits that there inherently exists a “lag-time” between any pressure adjustments made to the system of Truckai and upon the occurrence of an event and when the indication to initiate the delivery of material is received based upon the physical limits of the controller processing rates, time for signals to propagate, sensor sample delay…etc.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2010/0030220 (“Truckai”) in further view of U.S. Publication No. 2009/0221986 (“Wang 2”) as applied above, and further in view of U.S. Publication No. 2009/0062808 (“Wolf”) and U.S. Publication No. 2009/0157040 (“Jacobsen”).
Regarding Claim 17, Truckai, inclusive to modification, discloses the invention substantially as claimed except that the controller is configured for volume based limited control of the bone cement, i.e. determining when a target volume of material has been delivered using real-time analysis based on a delivery time of then material and terminating the delivery step (RE: the exerting of pressure) when the certain volume of material has been delivered. However, Wolf discloses related bone cement delivery controllers which can be configured to control the duration of the delivery step by feedback including a real-time calculated delivered volume (Par. 99, 101). Examiner submits that calculating volume (e.g. cc) based upon time (e.g. min) and flow rate (e.g. volume per unit time measured in cc/min – see Par. 137, Truckai) is merely one obvious formula which the skilled artisan would know to be useful for calculating volume based upon two other known values, i.e. flow rate and elapsed time as measured by a timer – see e.g. Jacobsen, Par. 49).
It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the controller of the invention of Truckai to include a settable volume parameter for ceasing the delivery of bone cement after a target volume of bone cement has been delivered using real-time determination of volume, as disclosed by Wolf, whereby it would have been obvious for a person having ordinary skill in the art at the time the invention was made to calculate volume based upon delivery time of the material and the flow rate as is known in the art, see e.g. Jacobsen.

Response to Arguments
Applicant's arguments filed 27 October 2022 have been fully considered but they are not persuasive or moot in view of the new ground(s) of rejection.
Applicant argues (Pg. 10) that “Truckai relies on sensor 290 in FIG. 6 or impedence values of the PTCR material of the thermal energy emitter 110 in FIG. 6 to determine the cement flow rate, and to adjust the motor drive to cause a desired flow rate”. However, this is not persuasive. Examiner submits that the presence of sensor (290) as one specific means of measuring flow rate and adjusting force to achieve a desired flow rate via a feedback loop for “unanticipated” increases in viscosity (Par. 92), is immaterial to how Truckai envisions accounting for “anticipated” increases in viscosity via the control “algorithm”. Particularly this control algorithm at the very least creates a first indicated time (i.e. the “time zero”) to set as starting point for “setting” the algorithm (see e.g. Par. 91). Such a recitation by Truckai strongly implies that this control algorithm should be understood to account for elapsed time along the time-viscosity curve for correlating the applied energy as measured by the impedance value of the PTCR (Par. 119) with the predicted change in viscosity at any given point in the selected working time period. Such a predictive algorithm relying on a measured indicated time is particularly relevant in the embodiments (see curves 250 and Fig. 9) where a variable viscosity time-viscosity curve is selected for. Furthermore, the Application of Wolfe clearly suggests that “viscosity may be predicted as a function of temperature and reaction time as known in the art” (Par. 9). While Truckai seeks to control temperature, it must be understood that in variable viscosity models (250; Fig. 9) accounting for the temperature/energy via monitoring the impedance of the PTCR would not be sufficient, but in order to understand the predicted viscosity reaction time (i.e. a second time indicated after the time-zero indicator) would be a useful variable for determining where the instant viscosity falls on the time-viscosity curve.

Applicant argues (Pg. 11) that “Truckai aims to achieve a constant viscosity over time”. However, this is not persuasive. Specifically, (see e.g. 250; Fig. 7; Fig. 9) Truckai includes algorithms intended to achieve a predictable variable viscosity. Achieving a constant viscosity is only an aim in SOME of Truckai’s embodiments, not all. To the extent that Truckai recognizes that, dependent upon the application of energy, different time-viscosity curves can be selected for by the clinician (Par. 68, 85, 91) where the viscosity at a given time can be predicted in accordance with this curve and that viscosity can be used as a basis for determining flow rate as per application of pressure (Par. 126), the ordinary artisan would have found it obvious to include specific measurement of elapsed time since time zero (particularly in view of Wolfe) in order to determine where on the curve the viscosity is currently present in order to determine the proper force needed to achieve the desired flow rate.
Applicant argues (Pg. 11) “Wang does not disclose or suggest adjusting, such as by using flow valve 300, the fluid flow…” In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, the Wang 2 reference is relied upon to suggest modification to the sensor controlled viscosity determination methods of Truckai (Par. 92) to monitor the change in the variable as a product of time by measuring over successive intervals (i.e. indicated times) to calculate a time dependent change in viscosity, as disclosed by Wang 2, in order to ensure that momentary or instantaneous changes in the sensed feedback do not lead to unnecessary or improper adjustments to the flow rate. Truckai already briefly discusses monitoring and adjusting the flow rate over “intervals”, but does not fully expand upon it (Par. 124), but usage of the phrase “interval” does imply the monitoring of a change is time as used elsewhere in the specification.
Examiner submits that given the breadth of “function” in the claims that the claims fail to define and distinguish over merely constructing a controller which takes multiple, time dependent indicated measurements over the course of measured intervals to directly determine the change of a variable which is correlated to time dependent change in viscosity to adjust the flow rate based thereupon (such as that which is obviated by Truckai in view of Wang 2). Examiner submits that constructing a algorithm that takes into account sampling rates when constructing a feedback loop is a predictable and obvious control function that would be understood to increase reliability of the control algorithm by weighing any single, instantaneous data point versus a trend in datapoints over measurement intervals – particularly to the extent that Truckai already discusses adjusting flow rate in “intervals” versus “continuously”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        12/08/2022